         Case 3:19-cv-01966-KAD Document 20 Filed 03/04/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                             DISTRICT ON CONNECTICUT



SAIFULAH KHAN                               :      3:19-CV-01966 KAD

V.                                          :

YALE UNIVERSITY, ET AL                      :      MARCH 4, 2020



To the Clerk of this court and all parties of record:

       Enter my appearance as counsel in this case for the plaintiff:

SAIFULAH KHAN

March 4, 2020                                    /s/Kevin M. Smith            /s/
Date                                               Signature

Ct27657                                                       Kevin M. Smith
Connecticut Bar Number

203-393-3017                                383 Orange Street, First Floor
                                            New Haven, CT 06511
Telephone Number                                  Address

203-393-9745                                ksmith@pattisandsmith.com
Fax Number



                                      CERTIFICATION

         This is to certify that on March 4, 2020 a copy of the foregoing was filed
electronically. Notice of this filing will be sent, via e-mail, to all parties by operation of
the Court’s electronic filing system, and the undersigned did cause to be sent, via First
Class U.S. mail, postage prepaid, a copy of the foregoing to all counsel and pro se
parties that do not have access to the Court’s electronic filing system and to whom the
court directs the undersigned to send a hard copy via mail. Parties may access this
filing through the Court’s system.
                                                            /s/ Kevin M. Smith /s/
